Citation Nr: 0618226	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-07 866	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
arthralgias of the hips.

3.  Entitlement to a rating in excess of 10 percent for 
chronic metatarsalgia and plantar fasciitis of the right 
foot.

4.  Entitlement to a rating in excess of 10 percent for 
chronic metatarsalgia and plantar fasciitis of the left foot.

5.  Entitlement to a rating in excess of 10 percent for chest 
pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to September 1973, from January 1974 to 
January 1977, and from November 1990 to June 1991.  He served 
in Southwest Asia from January 17, 1991, to May 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and August 2003 rating 
decisions by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board issued a decision in October 2004, that determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
dental disability due to an undiagnosed illness manifested by 
bleeding gums and tooth decay.  As well, the Board remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to 
increased ratings for arthralgias of the hips, chronic 
metatarsalgia and plantar fasciitis of the feet, and chest 
pain.  The development requested on remand was completed, and 
the case was returned to the Board for continuation of 
appellate review.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in military 
service, was not manifested to a compensable degree with one 
year of the veteran's separation from any period of active 
service, and is not attributable to service.

2.  Arthralgias of the hips is not productive of limitation 
of either hip through any range of motion, nor is there 
limitation of motion on repeated use of the hips.  

3.  Chronic metatarsalgia and plantar fasciitis of the right 
foot is not productive of spasm, fatigability, or painful 
motion; gait is normal.  

4.  Chronic metatarsalgia and plantar fasciitis of the left 
foot is not productive of spasm, fatigability, or painful 
motion; gait is normal.  

5.  Chest pain is not a disability of cardiac or pulmonary 
origin, and the disability is not of sufficient magnitude to 
be equivalent to moderately severe or severe impairment of 
Muscle Group XXI.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A rating in excess of 10 percent for arthralgias of the 
hips is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5251, 5252, 5253 
(2005).  

3.  A rating in excess of 10 percent for chronic 
metatarsalgia and plantar fasciitis of the right foot is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5279 (2005).  

4.  A rating in excess of 10 percent for chronic 
metatarsalgia and plantar fasciitis of the left foot  is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5279 (2005).  

5.  A rating in excess of 10 percent for chest pain is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5321 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in March 2002 and April 2005, coupled with the 
Board's remand of October 2004, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of the increased rating claims was 
in April 2001 and the initial denial of the service 
connection claim was in August 2003, the veteran was 
thereafter provided examinations and the claims were 
readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Arthritis rheumatoid (atrophic) as an active process:

*	With constitutional manifestations associated with 
active joint involvement, totally incapacitating, 
warrants 100 percent.

*	Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods warrants 60 percent.

*	Symptom combinations productive of definite impairment 
of health objectively supported by examination findings 
or incapacitating exacerbations occurring 3 or more 
times a year warrants 40 percent.  

*	One or two exacerbations a year in a well-established 
diagnosis warrants 20 percent.  

Rheumatoid arthritis as chronic residuals:

*	For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

*	Note:  The ratings for the active process will not be 
combined with the residual ratings for limitation of 
motion or ankylosis.  Assign the higher evaluation.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2005).

A 10 percent rating is warranted for limitation of extension 
of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  

A 40 percent rating is warranted for limitation of flexion of 
the thigh to 10 degrees.  A 30 percent rating is warranted 
for limitation of flexion of the thigh to 20 degrees.  A 20 
percent rating is warranted for limitation of flexion of the 
thigh to 30 degrees.  A 10 percent rating is warranted for 
limitation of flexion of the thigh to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

A 20 percent rating is warranted for impairment of the thigh 
involving limitation of abduction of, motion lost beyond 10°.  
A 10 percent rating is warranted for impairment of the thigh 
involving limitation of adduction, cannot cross legs.  A 10 
percent rating is also warranted for impairment of the thigh 
involving limitation of rotation, cannot toe-out more than 
15°, affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Acquired claw foot (pes cavus) is rated as follows under 38 
C.F.R. § 4.71a, Diagnostic Code 5278:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:
     
Bilateral...............................................
....                                                50 
percent
     
Unilateral..............................................
....                                               30 
percent

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:
     
Bilateral...............................................
...                   .                             30 
percent
     
Unilateral..............................................
....                                               20 
percent

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:
     
Bilateral...............................................
..                                                  10 
percent
     
Unilateral..............................................
.                                                  10 
percent
Slight..................................................
......                                                      
0 percent

A ten percent rating is warranted for anterior metatarsalgia 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.

A 20 percent rating is warranted for severe or moderately 
severe impairment of Muscle Group XXI, the thoracic muscle 
group.  A 10 percent rating is warranted for moderate 
impairment of Muscle Group XXI.  A 0 percent rating is 
warranted for slight impairment of Muscle Group XXI.  
Function:  Respiration.  38 C.F.R. § 4.73, Diagnostic Code 
5321.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

The Board has reviewed the evidence of record, including the 
following:

Service medical records; reports of periodic service 
department general physical examinations; a report of a 
September 1994 Persian Gulf Registry examination; reports, 
dated June 13, 1994 and June 20, 1994, from the Rogers 
Diagnostic Clinic; reports of VA examinations, performed in 
October 1996, August 1997, October 1998, October 2000, April 
2002, April 2003, November 2003, April 2005 and October 2005; 
and VA clinical records, dated from January 1999 to May 2004.

Service Connection for Hearing Loss

The veteran maintains that he developed hearing loss as a 
result of noise exposure during service.  He states that he 
was a flight engineer on CH-47 helicopters in Vietnam and was 
also a lane safety noncommissioned officer at firing ranges.  
Service personnel records show that the veteran had a 
military occupation specialty of helicopter repairman.  

An examination was performed April 1991, prior to the 
veteran's separation from his last period of military 
service.  On audiologic testing, pure tone thresholds, in the 
frequency range from 500 Hertz (Hz) to 6,000 Hz, varied from 
35 decibels (dB) to 80 dB.  A notation indicates that the 
veteran had mild hearing loss, possibly related to duties 
with flying.  

A VA ear examination was performed in October 2005, and 
included audiologic testing.  Pure tone thresholds in the 
right ear at the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz (Hz), were 20, 25, 25 and 20 decibels (dB), 
respectively, for an average of 22.5 dB.  Pure tone 
thresholds in the left ear, at the same frequencies, were 20, 
25, 25 and 30 dB, respectively, for an average of 25 dB.  
Speech recognition ability was 88 percent in the right ear 
and 96 percent in the left ear.

The ear examiner stated that the claims file had been 
reviewed.  His narrative of the veteran's medical history 
with regard to hearing acuity follows.  

All hearing tests from the 1970's when the veteran was on 
active duty were within clinically normal limits.  At the 
time of discharge from active duty, he had clinically normal 
pure tone thresholds in each ear, without indication of early 
noise-induced hearing loss.  The service medical records for 
this period were negative for complaint of hearing loss.  

In 1990, a periodic service department hearing test recorded 
clinically normal pure tone thresholds in each ear.  All 
service department tests were within clinical normal limits 
until 1991.  In 1991, the veteran's post-deployment 
separation hearing test suggested a mild to severe right ear 
hearing loss and a moderately severe to severe left ear 
hearing loss.  

The 1991 post-deployment hearing test was the last pure tone 
test of hearing prior to 2002.  However, between 1991 and 
2002, the veteran had annual employment physical examinations 
that included a measure of hearing, by spoken voice testing, 
and those results indicated normal hearing.  

The examiner pointed out that he had examined the veteran 
during 2002, at which time the claims file was unavailable.  
Final pure tone thresholds were then judged to be 
inconsistent and unacceptable for rating purposes.  The 
assessment was that test results were consistent with 
nonorganic hearing loss (also referred to as 
pseudohypoacousis).  Thereafter, a physiologic test to detect 
damage to cochlear structures did not support the presence of 
acoustic trauma or a hearing loss in the moderate to severe 
range.  Rather, the examination indicated organic pure tone 
thresholds no worse than the 20-30 dB range, with indications 
that organic thresholds could be better than what was 
reported.

The veteran was reevaluated in April 2003, at which time test 
results were considered unacceptable for rating purposes.  
The final pure tone threshold results were in the moderately 
severe loss range in each ear, with classic indicators of a 
nonorganic (pseudohypoacousis or exaggerated hearing loss) 
component.  

The examiner reevaluated the veteran in November 2003.  The 
claims file was not then available for review.  Pure tone 
thresholds were significantly better than reported during 
2002 or in April 2003.  The examiner remarked that he had 
judged this test adequate for rating purposes, but there was 
concern about a possible retrocochlear lesion, given the 
veteran's responses.  Thereafter, auditory brainstem evoked 
response (ABR) testing was essentially normal.  The ABR 
examiner believed the recordings from ABR testing were too 
poor to rule out a retrocochlear lesion, and an MRI was 
recommended.  The MRI was negative.  An ear, nose and throat 
physician did not believe that further testing for a 
retrocochlear lesion was warranted.  

According to the examiner, all medical records and reported 
histories were negative for ear disease.  The veteran had 
provided a statement in which he reported he felt air escape 
from his ear when he blew his nose.  This claimed 
manifestation of middle ear or tympanic membrane dysfunction 
was not supported by the documented medical history or 
audiological evaluations.  

The examiner observed that the veteran had clinically normal 
hearing though the periods of service that ended in 1977, as 
well as on postservice hearing tests until 1991.  He 
concluded that the veteran's claim of hearing loss due to 
noise exposure, during the veteran's initial periods of 
service, was not supported by the medical evidence of record.  
He also observed that there was no clinical evidence to 
support a claim of hearing loss following the 1990-1991 
deployment.

The examiner believed that the results of audiologic 
examinations, performed in 1991 and during 2002 and 2003, had 
to be regarded in light of nonorganic factors affecting the 
veteran's responses to testing.  He pointed out that 
audiologic test results document exaggerated hearing loss.  
He concluded that there was no credible clinical evidence of 
a hearing loss due to acoustic trauma in service.

There is no dispute that the veteran was exposed to noise 
during service.  Nevertheless, the October 2005 VA examiner 
concluded that the veteran does not have a hearing loss that 
is attributable to acoustic trauma.  The examiner provided a 
persuasive explanation why elevated pure tone threshold 
levels, including those obtained on a post-deployment 
physical examination during service, were not indicative of 
organic hearing loss.  The examiner's conclusion that the 
veteran does not have a hearing loss that is attributable to 
service is supported by detailed reasons and bases, that, in 
turn, are informed by a longitudinal review of the veteran's 
entire medical history.  

In all, the medical evidence does not establish that any 
hearing loss now present had its onset during service or is 
attributable to service, and hence there is no basis for a 
grant of direct service connection for bilateral hearing 
loss.  As well, the medical evidence does not establish that 
sensorineural hearing loss was manifested within one year 
following any of the veteran's periods of military service, 
and hence there is no basis for a grant of presumptive 
service connection for bilateral hearing loss.

For the reasons discussed above, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; 38 U.S.C.A. 5107(b). 

Increased Ratings

Service connection was granted and 10 percent ratings were 
assigned, effective August 5, 1996, for each of the following 
disabilities:  chronic arthralgias of the hips, chronic 
metatarsalgia and plantar fasciitis of the right foot, 
chronic metatarsalgia and plantar fasciitis of the left foot, 
and chest pain.  The 10 percent evaluation for each condition 
has remained in effect since August 5, 1996.  Service 
connection for chronic arthralgias of the hips and for chest 
pain was granted on the basis that these conditions resulted 
from undiagnosed illness.  

The veteran maintains that he experiences episodes of 
"catching" of the hip joints, and asserts that these 
episodes are marked by excruciating pain.  He claims that he 
has cramping in the tendons of both feet.  He asserts that he 
has episodes of sharp pain in the metatarsal regions of his 
feet.  He contends that he experiences episodes of chest pain 
and pressure.  

At the April 1991 examination prior to service separation, 
the veteran reported having pulled a tendon in the left foot.  
The assessment was mild left plantar fasciitis.  VA 
outpatient clinical notes in recent years indicate that he 
had a pes cavus foot type.  

A VA orthopedic examination was performed in April 2005.  The 
Board notes that the results of the April 2005 VA orthopedic 
examination are consistent with earlier medical evidence 
pertinent to the period encompassed by this appeal.  

As to functional limitations from a foot disorder, the 
veteran indicated he could stand more than one hour, but less 
than 3 hours.  Also, he noted he was able to walk 1/4 mile, but 
less than 1 mile.  On physical examination of the feet, there 
was no abnormal motion, edema, effusion, fatigability, 
instability, painful motion, spasm, redness, heat, or 
weakness.  Gait was normal.  There was no deformity or 
structural abnormality of either foot.  

Further, the April 2005 VA orthopedic examination showed that 
each hip had flexion from 0 to 125 degrees and extension from 
0 to 30 degrees.  There was no loss of motion demonstrated on 
repetitive use in either flexion or extension.  Additionally, 
it was found that each hip had abduction from 0 to 45 
degrees, and adduction from 0 to 25 degrees; the veteran was 
able to cross his legs with adduction.  There was no loss of 
motion demonstrated on repetitive use in either abduction or 
adduction.  Also, it was found that each hip had external 
rotation from 0 to 60 degrees and internal rotation from 0 to 
40 degrees.  There was no loss of motion demonstrated on 
repetitive use in either external rotation or internal 
rotation.  

A VA examination to assess the veteran's chest pain 
disability was performed in April 2005.  The Board notes that 
the results of the April 2005 VA chest examination are 
consistent with earlier medical evidence pertinent to the 
period encompassed by this appeal.  The examiner commented 
that there had been a history of chest pressure since 1994.  
An extensive workup had shown no cardiac problem.  The 
current evaluation of the heart and respiratory system was 
normal.  

With respect to the veteran's service-connected bilateral hip 
disability, the condition has been identified as arthralgias, 
i.e., joint pains.  While arthralgia is not a condition 
listed in VA's schedule for rating disabilities, the 
condition may be rated by analogy to rheumatoid arthritis, a 
disability that does appear in the rating schedule and in the 
pertinent regulation at 38 C.F.R. § 4.71a, Diagnostic Code 
5002.  In this instance, the disability classified as 
arthralgias of the hips is rated most appropriately on the 
basis of chronic residuals of rheumatoid arthritis, which in 
turn, is rated on limitation of motion of the affected 
joints.  

The medical evidence demonstrates that neither hip exhibits 
the requisite limitation of motion to satisfy any of the 
criteria for assignment of even a 10 percent rating, let 
alone a rating of 20 percent, based on the ranges of motion 
reported.  There is also no indication from the medical 
evidence that the veteran has any additional range of motion 
loss from pain, weakness, easy fatigability, or 
incoordination.  Consequently, the veteran is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40 or 4.45.  

With respect to the veteran's service-connected bilateral 
foot disability, the condition has been identified as chronic 
metatarsalgia and plantar fasciitis.  A 10 percent evaluation 
has been assigned for disability affecting each foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 provides no more than 
a 10 percent evaluation for either unilateral or bilateral 
metatarsalgia, so a rating higher than 10 percent for each 
foot is not available under that diagnostic code.  

Based on the medical facts in this case, the Board believes 
that the plantar fasciitis component of the veteran's 
bilateral foot disability may be rated by analogy to pes 
cavus.  In order to be entitled to assignment of a rating 
higher than 10 percent for bilateral pes cavus under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, there must be 
objective evidence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
plantar heads.  Impairment from plantar fasciitis consistent 
with manifestations required to support the next higher 
rating for bilateral pes cavus has not been demonstrated.  

As with the veteran's hip disability, there is also no 
indication from the medical evidence that the veteran's foot 
disability produces any additional range of motion loss from 
pain, weakness, easy fatigability, or incoordination.  
Consequently, the veteran is not entitled to additional 
compensation under the holding in DeLuca or the provisions of 
38 C.F.R. §§ 4.40 or 4.45.  

With respect to the veteran's service-connected chest pain 
disability, there is no medical evidence associating his 
chest pain with any organic heart or respiratory disease.  
Accordingly, diagnostic codes in VA's rating schedule that 
apply to cardiac or pulmonary disabilities do not provide an 
appropriate basis upon which to evaluate the veteran's chest 
pain disability by analogy.  The Board has reviewed the 
medical facts in this case and believes that chest pain 
disability can most plausibly be analogized to impairment of 
muscles of respiration, a condition that is listed at 
38 C.F.R. § 4.71a, Diagnostic Code 5321.  In order to be 
entitled to assignment of a rating higher than 10 percent for 
chest pain, the disability must be productive of symptoms 
consistent with severe or moderately severe impairment of 
Muscle Group XXI.  This has not been demonstrated.  

In determining that increased ratings are not warranted for 
disabilities involving the veteran's hips, feet or chest, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
But since, for the reasons stated, the preponderance of the 
evidence is against the claims, the doctrine does not apply.  
38 U.S.C.A. 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for arthralgias of the hips 
is denied.

A rating in excess of 10 percent for a right foot disorder is 
denied.

A rating in excess of 10 percent for a left foot disorder is 
denied.

A rating in excess of 10 percent for chest pain is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


